Citation Nr: 1444493	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-44 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).

2.  Whether new and material evidence has been received to reopen service connection for asthma.

3.  Whether new and material evidence has been received to reopen service connection for allergic rhinitis.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.

7.  Entitlement to service connection for a bilateral leg disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for hypertension (claimed as high blood pressure).

10.  Entitlement to service connection for hiatal hernia and status post bilateral inguinal hernia repair (claimed as hernias and rectal bleeding).

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a cervical spine disorder.

13.  Entitlement to service connection for gastric ulcers.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1971 to June 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from March 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2007 written statement, the Veteran informed VA that he was planning to appeal the March 2006 rating decision, but that he was waiting for his service records to prepare his appeal.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  The Board has liberally construed the March 2007 statement as a timely notice of disagreement with the March 2006 rating decision.  The Board has recharacterized the issues on appeal to reflect original service connection claims for hernias and a lumbar spine disorder (rather than as claims to reopen service connection as previously characterized by the RO) and listed service connection for a cervical spine disorder and gastric ulcers as currently in appellate status before the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

Service connection for PTSD was previously denied by the RO in December 1986 and, following readjudication, the denial was continued in a February 1987 rating decision.  Service connection for asthma and allergic rhinitis was previously denied by the RO in June 1999.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.    

The most recent statement of the case, dated October 2009, does not include review of VA treatment records dated from October 2009 to November 2013.  In August 2014, the Veteran's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence; therefore, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for acquired psychiatric, bilateral leg, lumbar spine, and cervical spine disorders, hypertension, hernias, headaches, and gastric ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Unappealed December 1986 and February 1987 rating decisions denied service connection for PTSD on the basis that there was no evidence of a current acquired psychiatric disorder.

2.  The evidence received since the December 1986 and February 1987 rating decisions relates to an unestablished fact of a current acquired psychiatric disorder.

3.  An unappealed June 1999 rating decision, in pertinent part, denied service connection for asthma and allergic rhinitis on the basis that the disorders preexisted service and there was no evidence that either disorder was aggravated or permanently worsened as a result of active service.

4.  The evidence received since the June 1999 rating decision does not relate to an unestablished fact that is necessary to substantiate the claims for service connection for asthma or allergic rhinitis.

5.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a left wrist disability.

6.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, prostatitis.


CONCLUSIONS OF LAW

1.  The February 1987 rating decision to deny service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 

3.  The June 1999 rating decision to deny service connection for asthma and allergic rhinitis became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has not been received to reopen service connection for asthma or allergic rhinitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As discussed below, the Board reopens service connection for an acquired psychiatric disorder and remands the issues of service connection for acquired psychiatric, bilateral leg, lumbar spine, and cervical spine disorders, hypertension, hernias, headaches, and gastric ulcers; therefore, no further discussion regarding VCAA notice or assistance duties with respect to these issues is required.

With respect to the issues decided herein, specifically, the claims to reopen service connection for asthma and allergic rhinitis and service connection for a left wrist disorder and prostatitis, the Veteran was provided notice in September and December 2007, prior to the initial adjudication of the claim in April 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letters satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the RO has not arranged for a VA examination in connection with the Veteran's claims to reopen service connection for asthma and allergic rhinitis, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail below, the Board finds that the evidence submitted since the previous denial of service connection for asthma and allergic rhinitis does not meet the threshold burden of being new and material to reopen the claims; therefore, VA did not violate its duty to assist by not obtaining a medical opinion with regard to these issues.

With respect to the claims for service connection for a left wrist disorder and prostatitis, the Board finds that a VA examination is not necessary for disposition of these issues because there are no current disabilities to which a competent medical opinion could relate any in-service injury or disease.  Further, there is sufficient medical evidence in this case to make a decision with regard to these issues on appeal.  The VA, private, and service treatment records associated with the claims file provide a complete picture of any treatment for left wrist or prostate problems.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claims and no VA examinations or opinions are warranted.  See 38 U.S.C.A.	 § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).   

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Reopening Service Connection for an Acquired Psychiatric Disorder, 
Asthma, and Allergic Rhinitis

The Veteran seeks to reopen the previously denied claims of service connection for an acquired psychiatric disorder, asthma, and allergic rhinitis.  The claim for PTSD, initially filed in July 1986, was originally denied in a December 1986 rating decision.  Before the December 1986 rating decision became final, the RO readjudicated the claim and continued the denial of service connection for PTSD in a February 1987 rating decision.  The claims for asthma and allergic rhinitis, initially filed in August 1998, were originally denied in a June 1999 rating decision.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).


Acquired Psychiatric Disorder

In the December 1986 and February 1987 rating decisions, the RO, in pertinent part, denied service connection for PTSD on the basis that there was no evidence of a current acquired psychiatric disability.  The pertinent evidence of record at the time of the December 1986 and February 1987 rating decisions includes service treatment records, VA treatment records dated from January to June 1986, and the Veteran's lay statements.  

The Board has reviewed the evidence of record received since the February 1987 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for an acquired psychiatric disorder.  VA treatment records dated from May 2004 to November 2013 note diagnoses of depressive disorder, NOS, and PTSD.  The Board finds that this evidence, received after February 1987 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of current acquired psychiatric disorder (a necessary element for service connection).  38 C.F.R.	 § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the request to reopen service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, is granted to this extent.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the February 1987 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the February 1987 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.   

Asthma and Allergic Rhinitis

In a June 1999 rating decision, the RO, in pertinent part, denied service connection for asthma and allergic rhinitis on the basis that the disorders preexisted service and there was no evidence that either disorder was aggravated or permanently worsened as a result of active service.  The RO noted that the Veteran had asthma and allergic rhinitis since early childhood and that the Veteran was on allergy medication during basic training.  

The pertinent evidence of record at the time of the June 1999 rating decision includes service treatment records, private treatment records dated July to November 1996, and the Veteran's lay statements.  

The Board has reviewed the evidence of record received since the June 1999 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for asthma or allergic rhinitis.  

VA treatment records dated May 2004 to December 2013 reflect diagnoses of allergies and asthma (the presence of a current disability is not in dispute), but do not tend to establish that the claimed asthma and allergic rhinitis did not preexist entrance into service or that any preexisting asthma or allergic rhinitis was aggravated or permanently worsened by active service (the basis of the June 1999 denial).  As such, while the evidence detailed above is "new" in the sense that was not previous of record, it is not "material" as it does not relate to an unestablished fact necessary to substantiate the claims.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a). 

While the Veteran, in a July 2007 written statement, again requested service connection for a "sinus condition" and asthma, he has not submitted any additional evidence serving to establish that the claimed asthma and allergic rhinitis did not preexist entrance into service or that any preexisting asthma or allergic rhinitis was aggravated or permanently worsened by active service (the basis of the June 1999 denial).  In a September 2007 written statement, the Veteran contended that he experienced sinus problems in service.  The Board finds that this lay evidence is not "new" because it is redundant of evidence already considered by VA in the June 1999 denial of the claims.  See August 1998 claim.  VA considered the Veteran's contentions that he had allergies, asthma, and general sinus problems that were related to active service in the original denial of service connection as detailed in the June 1999 rating decision.

Based on the above, none of the evidence received since the June 1999 rating decision constitutes new and material evidence tending to show that the preexisting asthma or allergic rhinitis was aggravated by active service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  Accordingly, the evidence received since the most recent final denial of the claims in June 1999 is not new and material, and reopening the claims for service connection for asthma and allergic rhinitis is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claims must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for a Left Wrist Disorder and Prostatitis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for a left wrist disorder and prostatitis.  Prostatitis is an "inflammation of the prostate."  Dorland's Illustrated Medical Dictionary 1553 (31st ed. 2007).  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has current left wrist or prostatitis disabilities; therefore, neither can be a "chronic disease" under 38 C.F.R. § 3.309(a) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

The contentions liberally construed for the Veteran is that his claimed left wrist disorder and prostatitis are related to active service.  In a July 2007 claim, the Veteran claimed service connection for a left wrist disorder and prostatitis, but did not indicate how these claimed disabilities were related to active service.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current left wrist disability or prostatitis.  The VA treatment records and VA examination reports of record do not demonstrate a current left wrist disability or prostatitis.  Further, the Veteran has not detailed, either during the course of this appeal or to health care professionals, any subjective symptoms associated with the claim left wrist disorder or prostatitis.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a left wrist disability or prostatitis at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Further, while as a lay person, the Veteran may be competent to relate some symptoms that may be associated with a left wrist disorder or prostatitis, such as pain, he does not have the requisite medical knowledge, training, or experience to diagnoses prostatitis or medically complex orthopedic disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Orthopedic disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing orthopedic disorders or prostatitis involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.  Further, the Veteran alleged any subjective symptoms associated with the claimed left wrist disorder or prostatitis.










	(CONTINUED ON NEXT PAGE)

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left wrist disability or prostatitis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, is granted.

As new and material evidence has not been received, the appeal to reopen service connection for asthma is denied.

As new and material evidence has not been received, the appeal to reopen service connection for allergic rhinitis is denied.

Service connection for a left wrist disorder is denied.

Service connection for prostatitis is denied.


REMAND

Service Connection for a Cervical Spine Disorder and Gastric Ulcers

In a March 2006 rating decision, the RO denied service connection for a cervical spine disorder and gastric ulcers.  In a March 2007 written statement, the Veteran expressed disagreement with the March 2006 rating decision.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201.  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The March 2007 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for a cervical spine disorder and gastric ulcers for further procedural action.

Service Connection for an Acquired Psychiatric Disorder

Throughout the course of this appeal, the Veteran has contended that, while stationed at U-Tapao Air Force Base in Thailand, the base was attacked during which time he had to take cover and could not defend himself.  The Veteran asserted that this event took place between June and December 1972.  The Veteran further stated that a fellow crew member went missing and was presumed dead after a mission to Vietnam.  The Veteran contended that he witnessed a light unit explode and a fellow service member caught on fire and was permanently disfigured.  See December 2007 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (VA Form 21-0781); see also September 2007 written statement.  In a December 2007 written statement, the Veteran contended that the drop in his performance ratings and clear behavior symptoms he had during service were a result of PTSD.   

It does not appear that the AOJ has attempted to verify the events detailed by the Veteran.  The Board finds that further development is warranted to attempt to confirm the Veteran's claimed stressors.  The U.S. Army and Joint Services Records Research Center (JSRRC) should be contacted for the purpose of obtaining the unit history of the Veteran's unit while stationed at U-Tapao Air Force Base, Thailand to attempt to corroborate the Veteran's claimed stressors.  The National Personnel Research Center (NPRC) should also be contacted for the purpose of obtaining any morning reports dated from June to December 1972 that reflect any attacks on U-Tapao Air Force Base.

The Veteran has not yet been provided with a VA examination with regard to the claim for service connection for an acquired psychiatric disorder.  July and August 1973 service treatment records note impressions of anxiety and depression.  A September 1973 service treatment record notes that the Veteran was believed to have a mild personality disorder.  Further, the Veteran has been diagnosed with depressive disorder, NOS.  See November 2009 to November 2013 VA treatment records.  A March 2005 VA treatment record notes a prior medical history of PTSD.  Based on the above, the Board finds that there is some evidence that the Veteran's acquired psychiatric disorder may be related to active service; therefore, the Board finds that a VA opinion is necessary.  See McLendon, 20 Vet. App. 79.          

Service Connection for Bilateral Leg and Lumbar Spine Disorders, Hypertension, Hernias, and Headaches

The Veteran has not yet been provided with a VA examination with regard to the claims for service connection for bilateral leg and lumbar spine disorders, hypertension, hernias, and headaches.  In the April 2005 claim, the Veteran contended that his current low back arthritis, hernias, and mental disorder were caused by active service.  In a July 2007 claim, the Veteran contended that his anxiety, bilateral leg disorder, rectal bleeding, high blood pressure, headaches, and low back disorder were caused by service.

With respect to the bilateral leg disorder, a May 1973 service treatment record notes that the Veteran reported left leg pain and muscle spasms in the left thigh.  A February 1974 service treatment record notes that the Veteran reported right lower leg pain after a bicycle accident and had a minor abrasion.  On the March 1974 service separation physical, the military physician noted that the Veteran had cramps in the legs occasionally at night over the past 10 years but found the Veteran's lower extremities to be clinically normal.  There is also competent evidence of a currently diagnosed bilateral leg disability or symptoms of disability.  A February 2010 VA treatment record notes a diagnosis of bilateral leg cramps.  A June 2013 VA treatment record notes a diagnosis of leg cramps.  An October 2013 VA treatment record notes a diagnosis of restless leg syndrome.

With respect to the lumbar spine disorder, May 1971 service treatment records note that the Veteran reported low back pain and an impression of a lumbosacral strain.  X-rays taken in May 1971 noted no significant abnormality of the lumbar spine.  There is also competent evidence of currently diagnosed lumbar spine disability.  A February 2006 VA general medical examination report notes that the Veteran has arthritis of the spine.  

With respect to the claim for service connection for hypertension, May 1973 service treatment records note two instances of high blood pressure.  A June 1973 EKG report notes results within normal limits.  There is also competent evidence of currently diagnosed hypertension.  See e.g., June and August 2013 VA treatment records.

With respect to the claim of service connection for hernias and rectal bleeding, a February 1972 service treatment record notes that the Veteran had rectal bleeding.  At the March 1974 service separation physical, the military physician noted that the Veteran had one instance of blood in urine, etiology undetermined, in 1971 that resolved within one week and another instance of blood in urine, etiology and treatment unknown, in 1973 with no recurrence.  The service separation physical report notes that the Veteran's anus and rectum were found to be clinically normal.  There is also competent evidence of currently diagnosed hiatal hernia and status post bilateral inguinal hernia repair.  See February 2006 VA general medical examination report.  An October 2005 VA treatment record notes impressions of gastroesophageal reflux disease (GERD) and irritable bowel syndrome and that an ECD showed a hiatal hernia and gastritis  

With respect to the claim of service connection for headaches, an October 1971 service treatment record notes that the Veteran reported severe headaches.  The record indicates an impression of concussion and contusions.  At the March 1974 service separation physical, the military physician noted that the Veteran had headaches as an adverse reaction to medications associated with treatment for asthma.  The service separation physical report notes that the Veteran's neurological system was clinically normal.  There is also competent evidence of currently diagnosed headaches.  See June 2011, November 2012, and August 2013 VA treatment notes.

The Board finds that there is some evidence that the Veteran's claimed bilateral leg and lumbar spine disorders, hypertension, hernias, and headaches may be related to active service; therefore, the Board finds a remand is required to obtain medical opinions regarding these claims.  38 C.F.R. § 3.159(c)(4); McLendon at 83-86.   

Accordingly, the issues of service connection for acquired psychiatric, bilateral leg, lumbar spine, and cervical spine disorders, hypertension, hernias, headaches, and gastric ulcers are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for a cervical spine disorder and gastric ulcers.  The Veteran should be informed that, in order to perfect an appeal of either issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Prior to contacting JSRRC, contact the NPRC and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories and morning reports for the unit with which the Veteran served in U-Tapao Air Force Base from June to December 1972.  All attempts should be documented in the claims file.

3.  Then, the AOJ should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the JSRRC.  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify the Veteran's claimed stressor of experiencing attacks on U-Tapao Air Force Base.  If these events cannot be verified, that outcome should be stated.

4.  Then, schedule the Veteran for a VA mental disorders examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders.  The relevant evidence in the claims folder should be made available to the examiner for review.  The VA examiner should note all reported psychiatric symptoms, specifically diagnosing all acquired psychiatric disorders, and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorders (other than alcohol and drug dependence) was incurred in or caused by the Veteran's military service.  

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD contained in the DSM-IV.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity, including the Veteran's contentions that he was exposed to attacks while stationed at U-Tapao Air Force Base, Thailand.  The examiner should provide a basis for all opinions expressed.  

5.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current bilateral leg disorders, lumbar spine disorders, hypertension, gastrointestinal disorders, and headaches.  The relevant documentation in the claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  

The examiner should diagnose all bilateral leg, lumbar, spine, and gastrointestinal disorders, hypertension, and headaches and then offer the following opinion with respect to each diagnosed disability:

Is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

The VA examiner should provide a rationale and basis for all opinions expressed.  

6.  Then, readjudicate the appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


